DETAILED ACTION
This communication is in response to the claims filed on 07/11/2022.
Application No: 16/938,328
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 07/11/2022.

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	A method for operating a user equipment (UE), the method comprising:

receiving, by the UE from a network, a mobile subscriber identifier for the UE, the mobile subscriber identifier being exclusively assigned to the UE within a wireless tracking area of the network; and
transmitting, by the UE to a relay node, a signal including an initial message of an access procedure, wherein the initial message is used to request to connect to a control node of the network and includes the mobile subscriber identifier, wherein the signal indicates to the relay node an indication to relay the initial message over a radio bearer to the control node, wherein the initial message is transmitted over a first signaling radio bearer (SRB) between the UE and the control node, and wherein the radio bearer corresponds to the first SRB.

The representative claim 8 distinguish features are underlined and summarized below: 	
A user equipment (UE) comprising:
one or more processors; and
a computer readable storage medium storing programming for execution by the one or more processors, the programming including instructions to cause the UE to: 
receive, from a network, a mobile subscriber identifier for the UE, the mobile subscriber identifier being exclusively assigned to the UE within a wireless tracking area of the network; 
and transmit, to a relay node, 
a signal including an initial message of an access procedure,
wherein the initial message includes a request to connect to a control node of the network and includes the mobile subscriber identifier, wherein the signal indicates to the relay node to relay the initial message over a radio bearer to the control node, wherein the initial message is transmitted over a first signaling radio bearer (SRB) between the UE and the control node, and wherein the radio bearer corresponds to the first SRB.

The representative claim 15 distinguish features are underlined and summarized below: 	 
A method for operating a control node of a network, the method comprising:
receiving, by the control node from a relay device, a forwarded initial message of an access procedure over a first signaling radio bearer (SRB) between a user equipment (UE) and the control node, wherein the forwarded initial message is used to request to connect to the control node and 
includes a mobile subscriber identifier exclusively assigned to a user equipment (UE) the UE within a wireless tracking area of the network; and
configuring, by the control node for the UE, a context in accordance with the mobile subscriber identifier.

The representative claim 19 distinguish features are underlined and summarized below:
 	 A control node comprising:
one or more processors; and
a computer readable storage medium storing programming for execution by the one or more processors, the programming including instructions to cause the control node to:
receive, from a relay device, a forwarded initial message of an access over a first signaling radio bearer (SRB) between a user equipment (UE) and the control node,
 wherein the forwarded initial message is used to request to connect to the control node and includes a mobile subscriber identifier exclusively assigned to the UE within a wireless tracking area of a network; and configure, by the control node for the UE, a context in accordance with the mobile subscriber identifier.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 8, 15 and 19 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.

Prior Art References
The closest combined references of Bienas, AMINAKA and Yang teach following:
 	Bienas (US 20140126460 A1) discloses that a terminal may include a generator configured to generate a request for radio network resources from a cellular network; a transmitter configured to transmit the request for radio network resources to a relay device, wherein the request for radio network resources may be configured to be forwarded by the relay device to a base station of the cellular network; and a controller configured to establish a cellular network connection between the terminal and the base station of the cellular network using radio network resources assigned to the terminal by the cellular network.

 	AMINAKA (US 20150334551 A1) discloses that a first base station that operates a first cell is configured to receive, from a mobile station through a signaling radio bearer in the first cell, a signal containing a NAS message that causes a setup of a data bearer in a data transfer apparatus within a core network. The first base station is also configured to forward the NAS message from the mobile station to a mobility management apparatus within the core network and transmit, to the mobility management apparatus, base station information indicating a selected base station that has been selected from at least one second base station and terminates a data bearer for the mobile station. It is thus, for example, possible to contribute to a simple establishment of a U-Plane bearer in a dual-connectivity scenario.

	Yang (US 20120002592 A1) discloses a method, a system and a network device for network access of a relay node are disclosed in the present application. The method includes: a network access message sent from a relay node to a network side carries a relay node identifier for distinguishing the relay node from a terminal node; the network side identifies said relay node according to said relay node identifier, so as to implement the network access of the relay node. By adding the relay node identifier for distinguishing the relay node from the terminal node in the network access message which is sent to the network side from the relay node, when the relay node accesses the network, the present application can effectively identify that the accessing node is a relay node, so that the problem of the distinction between the relay node and the terminal node by the network side is solved, thus it can be implemented that both the data are processed separately in the following process. 

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular,
 receiving, by the UE from a network, a mobile subscriber identifier for the UE, the mobile subscriber identifier being exclusively assigned to the UE within a wireless tracking area of the network; and 
 the initial message includes a request to connect to a control node of the network, the mobile subscriber identifier, and an indication to relay the initial message over a first signaling radio bearer (SRB) to the control node.

Bienas discloses a transmitter configured to transmit the request for radio network resources to a relay device, but failed to disclose one or more limitations including,
receiving, by the UE from a network, a mobile subscriber identifier for the UE, the mobile subscriber identifier being exclusively assigned to the UE within a wireless tracking area of the network; and 
 	 the initial message includes a request to connect to a control node of the network, the mobile subscriber identifier, and an indication to relay the initial message over a first signaling radio bearer (SRB) to the control node.

	AMINAKA and Yang alone or combined failed to cure the deficiency of Bienas.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for network access using a relay. Internet of Things (IoT) devices include objects with embedded electronics, sensors, as well as connectivity that enable the objects to exchange information with an operator, a manufacturer, a user, and/or other connected objects. IoT devices are typically small and are frequently battery powered. IoT devices used in sensing operations (e.g., weather, fire, security, automotive, and so on) are expected to operate for years without battery replacement or user intervention. Therefore, battery life is an important consideration. 
Although these IoT devices are connected, their connectivity may be restricted to short range technologies, such as PC5, BlueTooth (BT), device-to-device (D2D), Proximity Services (ProSe). 
These short range technologies may be used to connect IoT devices to relay nodes that have long-range connectivity. In the future, devices such as cellular phones that have long-range connectivity may also be extensively used as remote devices connected to relay nodes, since they may benefit from potentially increased spectrum availability associated with short range technologies. Furthermore, even when such devices support long-range connectivity, they may benefit substantially from reduced power consumption if they can avoid using this long-range connectivity and instead rely on short-range communication with a relay node.
Some embodiments of an access procedure without a MAC identity provide further advantages of lowering power consumption by reducing the required number of over-the-air messages. Other embodiments support contention less context establishment for a remote UE to provide the advantages of reduced interference and reduced risk of losing contention for access to a shared medium.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
 
Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645